DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 27, 2021 has been considered by the examiner.   

Allowable Subject Matter

Claims 1-4, 6-14, 16-24 and 26-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the process steps recited in claims 1-4, 6-14 and 26-30.
Regarding independent claim 1, the closest prior art of record is Allen et al., US 2015/0141941, Cotton, US 2013/0053748 and Sigurjonsson et al., US 2004/0138604.
Allen teaches a method of manufacturing a dressing for negative-pressure treatment that includes applying a polymeric layer, that may be a silicone-based pressure-sensitive adhesive (thus made using a cross-linkable polymer), to a first side and a second side of a polymer film, perforating the polymer film and the adhesive layers together to form fluid restrictions and bonding a transmission layer (i.e., a manifold) to a second side of the polymer film. Allen, however, is silent as to whether its polymer is applied in a precursor state (i.e., as a cross-linkable polymer), followed by curing to a gel layer coating as required by claim 1.
Cotton, directed to absorbent dressings for exuding wounds, teaches a method wherein a sheet of polymeric material is coated on both sides with a silicone gel precursor composition, preferably encapsulated by the composition using a dipping process, followed by curing. The wound dressing of Cotton is perforated either before or after application of the silicone gel precursor to the substrate.  
Sigurjonsson teaches a wound dressing in which a facing layer includes a silicone gel layer that is reinforced with an imbedded, perforated reinforcement layer that may be in the form of a polymeric film, with apertures in the silicone layer generally corresponding to perforations in the film.  Sigurjonsson further teaches transferring a 
Neither Allen, Cotton nor Sigurjonsson teach or suggest the claim 1 limitation of bonding the manifold to the second side of the polymer film prior to curing the cross-linkable polymer.  The remaining art of record does not supply these deficiencies.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA L SCHALLER/Examiner, Art Unit 1746